Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00848-NRN

THE ESTATE OF EIRA SAENZ and
MARIA DE REFUGIO CORRAL, individually and as Personal Representative of The
Estate of Eira Saenz,

Plaintiffs,

v.

JOHN P. BITTERMAN, Adams County Police Department, in his individual capacity;
and ADAMS COUNTY, COLORADO,

Defendants.


                                ORDER ON
       PLAINTIFFS’ PARTIAL MOTION FOR SUMMARY JUDGMENT (Dkt. #44)


N. REID NEUREITER
United State Magistrate Judge

        This case is before the Court for all purposes upon consent of the Parties and

referral by Chief Judge Brimmer, dated May 12, 2020. Dkt. ##17 & 18.

        Currently before the Court is Plaintiffs’ Motion for Partial Summary Judgment

against Defendant John Bitterman. Dkt. #44. Plaintiffs seek judgment in their favor on

the issue of liability on their claim of negligence per se. Plaintiffs argue that the

undisputed evidence shows that Defendant Bitterman, who was a law enforcement

officer driving an unmarked patrol vehicle, caused the automobile accident that is the

basis for this case by failing to stop at a stop sign in violation of Colorado traffic laws.

According to Plaintiffs, Defendant Bitterman’s violation of a statute intended to protect

the public constitutes negligence per se. Defendant Bitterman, who is a commander
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 2 of 23




with the Adams County Sheriff’s Office, insists that there are disputed issues of fact as

to whether his going through the stop sign without stopping was a violation of Colorado

law. This is because, Bitterman argues, there is a fact issue as to whether the

emergency lights on his vehicle were on. If the emergency lights were on, then he

arguably had the right of way in going through the intersection against the stop sign.

       The Court heard argument on October 15, 2020. On October 29, 2020, I

requested supplemental briefing on the issue of whether the doctrine of issue preclusion

applies to the factual findings necessary to the administrative disciplinary action taken

against Defendant Bitterman. The Parties simultaneously filed supplemental briefs on

that question on November 6, 2020. See Dkt. ##69 & 70. The Court has taken judicial

notice of the Court’s file, all relevant briefing, considered the applicable Federal Rules of

Civil Procedure and case law, and, for the reasons outlined below, will GRANT

Plaintiffs’ Motion for Partial Summary Judgment on the claim of negligence per se.

                                     BACKGROUND

       On the morning of March 28, 2019, Defendant Bitterman, an Adams County

Sheriff’s Office commander, while allegedly responding to an emergency call, failed to

stop at a stop sign and drove through the intersection of Highway 79 and East 88th

Avenue in Bennett, Colorado. At the same time, Plaintiff Maria De Refugio Corral was

driving through the intersection with her mother, Eira Saenz Sandoval, as a passenger.

Plaintiffs’ car hit the passenger side of Defendant Bitterman’s vehicle. Eira Saenz

Sandoval died as a result of the injuries she suffered in the accident. Ms. De Refugio

Corral was seriously injured. At a criminal trial, Defendant Bitterman was found guilty of

careless driving resulting in death and careless driving resulting in serious bodily injury.




                                              2
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 3 of 23




There was a subsequent Internal Affairs investigation by the Adams County Sheriff’s

Office that found Defendant Bitterman responsible for the accident, necessarily finding

that his emergency lights were not activated at the time of the crash. The Department

imposed discipline on Defendant Bitterman, which he did not appeal.

       Plaintiffs filed this lawsuit asserting five claims for relief: negligence against

Defendant Bitterman (Counts One and Two), violation of 42 U.S.C. § 1983 against

Defendant Bitterman (Count Three), and vicarious liability against Adams County

(Counts Four and Five). Dkt. #1.

       In the instant motion for partial summary judgment, Plaintiffs seek a ruling on

liability in their favor and against Defendant Bitterman on the claim of negligence per se.

                                   LEGAL STANDARDS

       I.     Summary Judgment

       A motion for summary judgment serves the purpose of testing whether there is a

need for trial. Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003),

White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995). Pursuant to Rule 56,

summary judgment is appropriate when the motion “show[s] that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The court’s determination depends on whether

there are any genuine, factual issues that can be “properly resolved only by a finder of

fact because they may reasonably be resolved in favor of either party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

       The moving party bears the initial burden of showing a factual basis for its

motion. Celotex Corp. v. Catrett, 477 US 317, 323 (1986). “The moving party may carry




                                               3
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 4 of 23




its initial burden either by producing affirmative evidence negating an essential element

of the nonmoving party’s claim, or by showing that the nonmoving party does not have

enough evidence to carry it burden of persuasion at trial.” Trainor v. Apollo Metal

Specialties, Inc., 318 F.3d 976, 979 (10th Cir. 2002). A judge need consider only the

cited materials, but it may consider other materials in the record. Fed. R. Civ. P.

56(c)(3).

       Once the movant properly supports a motion for summary judgment, the non-

moving party “may not rest on mere allegations or denials of his pleading but must set

forth specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at

256. Unsupported and/or conclusory allegations do not establish an issue of fact

sufficient to defeat summary judgment. E.E.O.C. v. C.R. England, Inc., 644 F.3d 1028,

1037 (10th Cir. 2011). In responding to a motion for summary judgment, “a party cannot

rest on ignorance of facts, on speculation, or on suspicion and may not escape

summary judgment in the mere hope that something will turn up at trial.” Conaway v.

Smith, 853 F.2d 789, 794 (10th Cir. 1988)). As to materiality, the substantive law will

identify which facts are material. Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the entry of summary

judgment. Anderson, 477 U.S. at 248. Factual disputes that are irrelevant or

unnecessary will not be counted. Id.

       As to the quantum of proof necessary to create a genuine issue of fact sufficient

to oppose a motion for summary judgment, summary judgment will not lie “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Id. In considering whether there is sufficient evidence favoring the nonmoving party, if




                                             4
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 5 of 23




that “evidence is merely colorable,” or is not “significantly probative,” then summary

judgment may be granted. Id. at 249.

       The judge’s function at the summary judgment stage “is not himself to weigh the

evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. The standard for summary judgment mirrors the standard for

a directed verdict under Federal Rule of Civil Procedure 50(a), which is that the trial

judge must direct a verdict if, under governing law, there can be but one reasonable

conclusion as to the verdict. “If reasonable minds could differ as to the import of the

evidence, however, a verdict should not be directed.” Id. at 250-251. Similarly, if

reasonable minds could differ on the import of the evidence, summary judgment should

not be granted. The Supreme Court has stated the inquiry as the following: “whether the

evidence presents a sufficient disagreement to require submission to a jury or whether it

is so one-sided that one party must prevail as a matter of law.” Id. at 251-52. “The mere

existence of a scintilla of evidence in support of the [opposing party’s] position will be

insufficient; there must be evidence on which the jury could reasonably find for [that

party].” Id. at 252.

       Importantly, in ruling on a motion for summary judgment, the nonmoving party’s

evidence “is to be believed, and all justifiable inferences are to be drawn in that party’s

favor.” Hunt v. Cromartie, 526 U.S. 541, 552 (1999) (citing Anderson, 477 U.S. at 255).

See also Scott v. Harris, 550 U.S. 372, 378 (2007) (“[C]ourts are required to view the

facts and draw reasonable inferences in the light most favorable to the party opposing

the [summary judgment] motion.”). The Court must resolve all doubts in the nonmoving

party’s favor and construe all evidence in the light most favorable to the nonmoving




                                              5
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 6 of 23




party. Hunt, 526 U.S. at 550-55. Nevertheless, “[w]hen opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the facts for purposes of ruling

on a motion for summary judgment.” Scott, 550 U.S. at 380-81.

       II.     Negligence Per Se

       In Colorado, to establish a common law negligence claim, “the plaintiff must

show that the defendant owed the plaintiff a legal duty to conform to a standard of care,

the defendant breached that duty, the plaintiff suffered injury, and there is a causal

relationship between the breach and the injury.” Silva v. Wilcox, 223 P.3d 127, 135

(Colo. App. 2009) (citing Scott v. Matlack, Inc., 39 P.3d 1160, 1166 (Colo. 2002)).

       Negligence per se occurs when the defendant violates a statute adopted for
       the public’s safety and the violation proximately causes the plaintiff’s injury.
       To recover, the plaintiff must also show that the statute was intended to
       protect against the type of injury he or she suffered, and that the plaintiff is
       a member of the group of persons the statute was intended to protect. If the
       statute applies to the defendant’s actions, the statute conclusively
       establishes the defendant’s standard of care, and violation of the statute is
       a breach of his duty.

Id. (citations omitted).

       “Generally, violating a safety statute that regulates roadway usage is evidence of

negligence.” Winkler v. Shaffer, 356 P.3d 1020, 1023 (Colo. App. 2015). See also Silva,

223 P.3d at 135–36 (holding that violation of careless driving statute, Colo. Rev. Stat. §

42-4-1402, constitutes negligence per se); Kelley v. Holmes, 470 P.2d 590, 591 (Colo.

App. 1970) (noting that “the violation of a traffic ordinance constitutes negligence per

se”). Indeed, under the Colorado Pattern Jury Instruction on negligence per se, the jury

is instructed specifically that a violation of a relevant statute “constitutes negligence.”

CJI-Civ.4th 9:14 “Negligence Per Se – Violation of Statute or Ordinance.” See also



                                              6
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 7 of 23




Scott v. Matlack, Inc., 39 P.3d 1160, 1166 (Colo. 2002) (“If the statute applies to the

defendant’s actions, then the statute conclusively establishes the defendant’s standard

of care and violation of the statute is a breach of his duty.”).

       Traffic ordinances generally are statutes adopted for the public’s safety. They are

intended to protect against injuries from automobile collisions; fellow drivers are among

those persons the statutes are intended to protect. Therefore, violation of a traffic

statute may serve as the basis of a negligence per se determination. Bullock v. Wayne,

623 F. Supp. 2d 1247, 1252 (D. Colo. 2009).

       In support of their negligence per se claim, Plaintiffs rely on Colo. Rev. Stat. § 42-

4-703(3), which addresses what vehicle has the right of way at a stop sign. It provides

as follows:

       Except when directed to proceed by a police officer, every driver of a
       vehicle approaching a stop sign shall stop at a clearly marked stop line,
       but if none, before entering the crosswalk or on the near side of the
       intersection, or if none, then at the point nearest the intersecting roadway
       where the driver has a view of approaching traffic on the intersecting
       roadway before entering it. After having stopped, the driver shall yield the
       right-of-way to any vehicle in the intersection or approaching on another
       roadway so closely as to constitute an immediate hazard during the time
       when such driver is moving across or within the intersection or junction of
       roadways.

Id. Violation of this statute may be a basis for a defendant to be held negligent per se.

Bullock, 623 F. Supp. 2d at 1252.

       However, Colorado law also provides an exception to this provision for law

enforcement officers who are responding to an emergency call. A law enforcement

officer, when responding to an emergency call, is permitted to proceed past a stop sign,

“but only after slowing down as may be necessary for safe operation.” See Colo. Rev.

Stat. § 42-4-108(2)(b) (titled “Public Officers to obey provisions—exceptions for



                                              7
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 8 of 23




emergency vehicles”). This exception to the stop sign law only applies where the vehicle

is “making use of audible or visual signals.” Id. § 42-4-108(3). The term “visual signals”

here means the emergency vehicle’s emergency lights. As an exception to the

exception, Colorado law also provides that nothing in the exception statute is to relieve

the driver of the emergency vehicle “from the duty to drive with due regard for the safety

of all persons, nor shall such provisions protect the driver from the consequences of

such driver’s reckless disregard for the safety of others.” Id. § 42-4-108(4). In addition,

Colo. Rev. Stat. § 24-4-108(3), in conjunction with Colo. Rev. Stat. § 24-10-106,

provides civil immunity for officers who are responding to an emergency with their

emergency lights engaged.

                                 PRELIMINARY ISSUES

       I.     The Dispositive Factual Question

       It is undisputed that Defendant Bitterman went through the stop sign at the

intersection in question without stopping and that Plaintiffs’ vehicle crashed into him.

See Plaintiff’s Undisputed Facts (“PUF”), Dkt. #44, ¶ 7, and Defendants’ Response to

Plaintiff’s Motion for Partial Summary Judgment, Dkt. #58 at 3. It is also undisputed

(based on expert testimony from the “black box” in vehicle) that Defendant Bitterman

slowed his vehicle prior to entering the intersection, and then accelerated through. See

PUF ¶ 9 and Dkt. #58 at 3. In the context of this case, the bottom line from the statutory

provisions cited above is that if Defendant Bitterman was responding to an emergency

and had his emergency lights activated as he approached and went through the

intersection, then there is at least an argument that he did not violate the stop sign law

and is entitled to civil immunity from suit. At oral argument, all parties agreed on these




                                              8
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 9 of 23




points. The question for purposes of this motion is whether there is any genuine issue of

material fact on these two issues. If a reasonable jury could conclude that Defendant

Bitterman was responding to an emergency and his emergency lights were activated,

then summary judgment should not be granted. On the other hand, if there is no

genuine issue of fact that Defendant Bitterman’s emergency lights were off when he

entered the intersection, then partial summary judgment should enter in favor of

Plaintiffs.

        II.    Admissibility of Defendant Bitterman’s Criminal Conviction

        First, Defendant Bitterman’s conviction for careless driving is not admissible to

show liability in this civil case. In normal circumstances, a fully litigated criminal

conviction would collaterally estop Defendant Bitterman from challenging in this civil

case what was actually and necessarily decided in the criminal case. This is the

doctrine of issue preclusion. See Sunny Acres Villa, Inc. v. Cooper, 25 P.3d 44, 47

(Colo. 2001) (explaining that collateral estoppel “bars relitigation of an issue if (1) the

issue sought to be precluded is identical to an issue actually determined in the prior

proceeding; (2) the party against whom estoppel is asserted was a party to or in privity

with a party to the prior proceeding; (3) there was a final judgment on the merits in the

prior proceeding; and (4) the party against whom the doctrine is asserted had a full and

fair opportunity to litigate the issues in the prior proceeding”). However, when it comes

to traffic violations, Colorado law precludes admission of evidence of a criminal traffic

conviction for any reason, including issue preclusion. See Colo. Rev. Stat. § 42-4-1713;

Bullock, 623 F. Supp. 2d at 1254 (holding this provision to be a substantive rule




                                               9
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 10 of 23




 applicable to a diversity suit in federal court, and barring evidence of a conviction on

 failure-to-yield as basis for issue preclusion on question of driver’s violation of statute).

        Thus, even though there was a full criminal trial that addressed the question of

 whether Defendant Bitterman violated Colorado’s traffic laws by entering the

 intersection without having his emergency lights activated, and even though he was

 convicted of the offense charged, that criminal conviction has no preclusive effect in this

 case and cannot even be considered as evidence.

        III.   Whether Commander Bitterman was Responding to an Emergency

        On the issue of the emergency call, there is admissible evidence, in the form of

 sworn testimony and a memorandum from Commander Karl Smalley that “[a]t the time

 of the accident, there was an active call of a deputy needing assistance in the Green

 Valley Ranch area.” Dkt. #45-1 at 1. Viewing the evidence in the light most favorable to

 Defendant Bitterman, a jury could conclude he was responding to an emergency.

 Therefore, assuming that Defendant Bitterman was responding to an emergency call,

 the dispositive issue for purposes of summary judgment is whether he had activated the

 emergency lights on his unmarked SUV before entering the intersection.

        IV.    Plaintiffs’ Evidence in Support of Summary Judgment

        In support of their position that it is undisputed that Defendant entered the

 intersection in violation of Colorado law (by not having his lights on), Plaintiffs point to

 (1) eyewitness testimony that the Defendant Bitterman’s lights were not activated;

 (2) the unrebutted conclusion of a crash investigation by the Colorado State Patrol that

 Defendant Bitterman caused the crash by entering the intersection without his lights

 activated; and (3) the conclusions of the disciplinary proceeding which relied on the




                                               10
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 11 of 23




 Colorado State Patrol crash investigation to find Defendant Bitterman had violated state

 law by entering the intersection without his lights activated.

               A.     Eyewitness Testimony

        Plaintiff Maria Corral Saenz testified at the criminal trial that, prior to the crash,

 she had not heard any sirens and “had not seen any flashing lights at any point.” She

 did not even know that it was a police car that was involved. Dkt. #44-1 at 4–5 (Trial

 Transcript). A third-party witness to the crash testified that prior to the accident he saw

 at Defendant Bitterman’s vehicle as it was approaching the intersection but did not

 notice anything to indicate Defendant Bitterman’s vehicle was a police vehicle, such as

 lights flashing. Id. at 16–17, 20, & 23. Defendant Bitterman himself had no memory of

 the crash and could not offer his recollection of whether his lights were on before the

 accident. Dkt. #45-1 at 2.

               B.     Colorado State Patrol Crash Investigation

        Colorado State Patrol specialty accident reconstruction/crash investigator, Trent

 Waters, investigated the crash. See Dkt. #44-1 at 37–50. Trooper Waters had 23 years

 of experience as a Colorado State Trooper, extensive experience in crash investigation,

 was an adjunct instructor at the training academy for the Colorado State Patrol, and had

 investigated more than 1,350 vehicle accidents and 220 fatal crashes over the course of

 his career. Id. at 38–42.

        Trooper Waters, reviewing the data from the airbag control module, determined

 that five seconds before the crash, Defendant Bitterman’s vehicle was traveling at 47.8

 miles per hour, decelerated to 29.5 miles per hour, and then started to accelerate again,

 up to 34.1 miles per hour at the time of impact. Dkt. #44-2 at 5–6. Defendant




                                               11
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 12 of 23




 Bitterman’s acceleration before the crash was at “one hundred percent throttle”

 indicating the pedal was all the way to the floor. Id.

        Trooper Waters’ opinion was that the cause of the crash was “Commander

 Bitterman failing to stop for the stop sign, accelerating into the intersection without

 active emergency equipment, lighting or siren, present.” Id. at 7.

        There was evidence the emergency lights were active after the crash. In Trooper

 Waters’ opinion, based on the damage to the lighting switch (bent upwards), the fact

 that Defendant Bitterman had not been belted at the time of the crash, and other

 damage to the vehicle (including the fact that the mobile data computer was bent

 upwards), was that the emergency light toggle switch was activated when Defendant

 Bitterman’s body contacted the console due to the collision force. See Dkt. #62-1 at 5–

 7. While there was no “scientific proof,” such as a black box recorder device, that would

 demonstrate conclusively that the emergency lights were off just prior to the collision, id.

 at 8–9, Trooper Waters nevertheless concluded the lights were off when Defendant

 Bitterman’s vehicle entered the intersection based on the witness statements and the

 damage to the interior of the vehicle: “Q: So you’re saying it’s not possible that

 someone could have intentionally turned the lights on before the impact? A: Not in this

 collision, based on witness accounts, no.” Id. at 7.

        Investigator Waters explained the fact that the lights were on after the accident

 based on the damage to the console caused by the movement of Defendant Bitterman’s

 body from the force of the collision:

               Q:     So your opinion about whether they’re on or off is reliant
               solely on the witnesses who were paying attention prior to the
               crash.




                                              12
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 13 of 23




               A:       Yes, ma’am. And then the – more significantly, Mr.
               Gutierrez’s statement of describing a brown SUV, not a police car
               with lights. And then, after the crash, he sees it over in the field with
               its lights on, which is supported by the kinematic movement of the
               occupant due to the crash interacting with the light switch, causing
               them to be on afterwards not prior.
               Q:    And you used a big word there, kinematic movement, that’s,
               basically, just your opinion about the way a body is supposed to
               move in a crash.
               A:     It’s my opinion, based on the laws of motion and physics.
               But, yes, when a vehicle gets struck and you’re not restrained by a
               seatbelt, you’re going to move based on that energy.

 Id. at 9, 9–15.

        In opposition to Plaintiffs’ Motion for Summary Judgment, Defendant Bitterman

 offered no contrary expert report rebutting Trooper Waters’ conclusion or affirmatively

 opining that the emergency lights were on prior to the crash. Defendant Bitterman’s

 opposition brief cites Roberts v. Jackson Hole Mountain Resort Corp., 884 F.3d 967,

 977 (10th Cir. 2018), for the proposition that an expert’s conclusory testimony is not

 enough to preclude summary judgment. According to Defendant Bitterman, “[i]t follows,

 then, that such testimony, standing along, should similarly not be enough to warrant

 summary judgment either.” Dkt. #58 at 8. But the expert opinion that was discounted in

 the Roberts case is nothing like the expert opinion here. In Roberts, the expert opinion

 related to whether thin snow and rocks were an inherent risk of skiing. The expert’s

 opinion on that point was “nothing more than an unsupported and conclusory

 statement,” lacking any analysis, which the Court held insufficient to defeat summary

 judgment. 844 F.3d at 977. In this case, by contrast, the expert’s opinion that the

 emergency lights were not activated was based on the testimony of two eye-witnesses

 and an examination of the interior of the unmarked vehicle to explain how the lights may

 have been activated during the collision itself based on collision forces. There was


                                              13
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 14 of 23




 nothing “unsupported” or “conclusory” about this testimony. As presented to this Court

 on summary judgment, it stands unrebutted.

               C.     Internal Affairs Report and Administrative Disciplinary
                      Proceeding

        After the accident and resulting death and injury, the Adams County Sheriff’s

 Office conducted its own disciplinary proceeding against Defendant Bitterman. That

 disciplinary proceeding raised three charges against Defendant Bitterman: (1) Failure to

 adhere to standards of conduct; (2) Failure to conform to law (with conviction for a

 violation of any law being “prima facie” evidence of a violation); and (3) Failure to

 operate an official vehicle in a careful and prudent manner and obey all laws and official

 orders pertaining to such operation. Dkt. ##45-1 & 45-2. The allegations were sustained

 based, in part, on the report by Trooper Waters which had found, among other things,

 that Defendant Bitterman’s emergency lights were not activated when he entered the

 intersection prior to the crash. See Dkt. #45-1 (Memorandum dated August 18, 2019

 from Commander Karl Smalley to Chief Mark Toth):

        The crash was investigated by Technician Waters with the Colorado State
        Patrol Vehicular Crimes Unit. The Event Data Recorder indicated that
        Commander Bitterman’s speed was 34.1 MPH at impact, accelerating into
        the intersection. Technician Waters’ presentation indicates that
        Commander Bitterman did not have his lights and siren activated prior to
        impact. The impact apparently knocked the emergency light switch to the
        on position but that is not known for sure.
        Based on Technician Waters’ training and experience in the field of crash
        reconstruction and investigation and the forgoing facts contained in this
        file, the proximate cause of this crash and the subsequent death sustained
        by Eira Saenz Sandoval and the serious bodily injury sustained by Maria
        Del Refugio Corral Saenz was the driver of the Ford, Commander John
        Bitterman, likely being distracted by an ongoing in-progress call and while
        responding to the call, failed to stop at a clearly posted stop sign. [sic]

 Dkt. #45-1 at 2–3.



                                              14
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 15 of 23




        As result of the sustained allegations, Defendant Bitterman was recommended to

 be disciplined with a period of leave without pay. Id. at 3. In a Personnel Order dated

 December 19, 2019, relating to the Internal Affairs investigation, Defendant Bitterman’s

 Commander, Division Chief Mark Toth, sustained all three allegations, and imposed a

 period of suspension without pay. See Dkt. #45-2 (Personnel Order 2019-186 re:

 Pre/Final Hearing, Internal Affairs Investigation #2019-0019). Defendant Bitterman

 elected not to appeal the Sheriff’s adverse determination and discipline imposed.

 Necessary to the sustaining of the allegations against Defendant Bitterman was the

 finding that he had entered the intersection without stopping at the stop sign and without

 his emergency lights activated.

        V.     Defendant Bitterman’s Position

        Defendant Bitterman relies on two points to support his position that there is a

 genuine issue of fact as to whether the emergency lights were activated when he

 entered the intersection.

        First, Defendant Bitterman relies on his own testimony from his criminal trial that

 it was his pattern and practice, when responding to a call for service, “generally” to

 engage both his lights and sirens. Dkt. #58-1 at 12. Defendant Bitterman testified that if

 there was something coming over the radio that he needed to hear, he would, at times,

 turn his siren off. Id. In response to Plaintiffs’ Motion for Summary Judgment, Defendant

 Bitterman did not provide any more detail regarding his alleged habit of turning on his

 lights, by, for example, submitting an affidavit.

        Second, although not explicitly stated, Defendant Bitterman implies that because

 the lights were on after the accident, it could be inferred that they were on before the




                                              15
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 16 of 23




 accident too. As Defendant Bitterman argues in his opposition, “Because both third-

 party fact witnesses testified that they eventually did observe the emergency lights as

 they got closer to the scene of the accident, combined with Defendant’s pattern and

 practice of utilizing these lights when responding to calls involving an officer in distress,

 a genuine dispute of fact exists as to the material issue of immunity and summary

 judgment should be denied on this basis.” Dkt. #58 at 9. 1

                                          ANALYSIS

        Here, Plaintiffs have presented two eyewitnesses (including one of the crash

 victims) who say they saw Defendant Bitterman’s vehicle approaching the intersection

 without any indication that it was a law enforcement vehicle, such as a lights or a siren.

 Because it was an unmarked car without any outward indication it was a Sheriff’s

 Department vehicle, without lights or a siren, no one would have expected it to just go

 through the stop sign without stopping first.

        Also presented is the unrebutted expert testimony of a Colorado State Patrol

 crash investigator that the lights were not on prior to the accident. This is coupled with

 the conclusion of the disciplinary investigation by the Sheriff’s Internal Affairs

 Department which found that Defendant Bitterman had violated state law by crossing

 into the intersection without his lights activated. Defendant Bitterman chose not to

 challenge the disciplinary findings against him that he had violated the law by going

 through intersection without his lights activated.



 1 Defendant Bitterman does make other arguments about potential alternative causes
 of the accident, including Ms. Corral not wearing corrective lenses that she only wears
 at night, and the alleged tint on the windows of her car. I do not find these issues to be
 anything other than pure speculation and would not be sufficient to create a genuine
 issue of fact for a jury.


                                              16
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 17 of 23




        While Defendant Bitterman has not objected to the admissibility of the

 memorandum reflecting the Review/Recommendation of the Internal Affairs

 Investigation (Dkt. #45-1), I do note that it is technically hearsay, being an out of court

 statement offered for the truth of its contents. Nevertheless, I find that the memorandum

 is admissible under the Public Records exception to the hearsay rule, Fed. R. Evid.

 803(8)(A)(iii). See Perrin v. Anderson, 784 F.2d 1040, 1047 (10th Cir. 1986) (in action

 brought by estate of person killed by police, affirming admission into evidence under

 Rule 803(8) of shooting review board report concluding that officer acted within

 guidelines set forth in policies and procedures manual). These were factual findings

 from a legally authorized investigation, being submitted in evidence in a civil case, and

 therefore qualify as an exception to the hearsay rule. See In re Air Crash Disaster at

 Stapleton International Airport, 720 F. Supp. 1493, 1497 (D. Colo. 1987) (explaining that

 Rule 803(8) attaches an assumption of trustworthiness to a government investigation as

 a whole). To the extent that the memorandum contains hearsay within hearsay, the

 statements of the eyewitnesses and the Colorado State Patrol Investigator have been

 separately considered based on their admissible sworn trial testimony. There are no

 circumstances that would indicate lack of trustworthiness of the memorandum. See Fed.

 R. Evid. 803(8)(B). See also Wilson v. Beebe, 770 F.2d 578, 590 (6th Cir. 1985) (finding

 no abuse of discretion in admitting into evidence under Rule 803(8) a memorandum

 written by police captain which concluded subordinate had acted contrary to department

 training in weapons use and handling).

        In the face of this evidence, Defendant Bitterman’s only evidence to create a

 disputed issue of fact on the emergency light issue is his trial testimony that it “usually”




                                              17
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 18 of 23




 was his habit to turn on both his lights and siren when responding to an emergency.

 “Generally” it was his practice to activate both lights and sirens, but sometimes he

 would turn his siren off if something was coming over the radio. Dkt. #62-1 at 12.

 Defendant Bitterman has no recollection of the day itself because of the head injury he

 suffered in the crash. Dkt. #45-1. As to the number of times he had responded to an

 emergency calls over the three years he was a Commander, Defendant Bitterman

 testified “at least five or six times.” Dkt. #62-1 at 10.

        Plaintiffs challenge this evidence as inadmissible because it does not meet the

 standard for habit evidence under Fed. R. Evid. 406. Under Rule 406, “[e]vidence of a

 person’s habit . . . may be admitted to prove that on a particular occasion the person . . .

 acted in accordance with the habit or routine practice. The court may admit this

 evidence regardless of whether it is corroborated or whether there was an eyewitness.”

 Fed. R. Evid. 406.

        The Tenth Circuit has characterized habit as a “semi-automatic act” and “‘the

 very nature of habit evidence is that it is done reflexively.’” United States v. Oldbear,

 568 F.3d 814, 822 (10th Cir. 2009) (quoting United States v. Trautman, 814 F.2d 1428,

 1455 (10th Cir. 2006)). To prove an act is sufficiently habitual to justify admission into

 evidence, the Tenth Circuit requires the proponent “to offer evidence of numerous,

 consistent occurrences of the act.” Id. This is consistent with the logic behind the rule

 and the psychological definition of habit: that “frequency is essential to showing that the

 conduct in question is the product of a conditioned response to a specific stimulus,

 rather than some singular act in response to unique circumstances.” 23 Charles Alan

 Wright & Victor Gold, Federal Practice and Procedure § 5273 (2d ed.) (2018).




                                                18
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 19 of 23




        To establish specific conduct as a habit, a party must produce evidence

 establishing a “degree of specificity and frequency of uniform response that ensures

 more than a mere ‘tendency’ to act in a given manner, but rather, conduct that is ‘semi-

 automatic’ in nature.” Simplex v. Diversified Energy Sys., Inc., 847 F.2d 1290, 1293 (7th

 Cir. 1988). “It has been repeatedly stated that habit evidence is never to be lightly

 established, and evidence of examples, for purposes of establishing such habit, is to be

 carefully scrutinized before admission.” Wilson v. Volkswagen of Am., Inc., 561 F.2d

 494, 511 (4th Cir. 1977).

        The Tenth Circuit has previously stated that five or six instances of doing

 something is not sufficient to establish the existence of a habit. See Camfield v. City of

 Oklahoma City, 248 F.3d 1214, 1232 (10th Cir. 2001) (six incidents of conduct during

 seizure of child pornography was not enough to establish the existence of a habit);

 Perrin v. Anderson, 784 F.2d 1040, 1046 (10th Cir. 1986) (explaining that “[f]ive

 incidents ordinarily would be insufficient to establish the existence of a habit,” but

 holding that district court properly admitted defendant’s habit of reacting with extreme

 violence to any contact with a uniformed police officer where there was an offer of proof

 from eight officers concerning numerous different incidents); United States v. Pinto, 755

 F.2d 150, 152 (10th Cir. 1985) (holding that four instances of conduct of walking into

 other people’s houses while intoxicated over a period of eight years is insufficient to

 establish habit).

        This frequency requirement is consistent with the principle that courts “reject the

 evidence if the putative habit is not sufficiently regular or uniform.” 1 McCormick On

 Evid. § 195 (8th ed.). As the Federal Practice and Procedure treatise points out, most




                                              19
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 20 of 23




 cases concur that a mere “handful” of instances of specific conduct is not adequate to

 establish a habit for evidentiary purposes. 23 Federal Practice and Procedure § 5273.

 See, e.g, Thompson v. Boggs, 33 F.3d 847, 854-55 (7th Cir. 1994) (five unsubstantiated

 incidents of officer’s use of excessive force without any evidence of total number of

 contacts or number of arrests performed not sufficient evidence of habit); United States

 Football League v. Nat’l Football League, 842 F.2d 1335, 1373 (2d Cir. 1988) (three of

 four instances of disregard of antitrust advice over many years do not show a pattern of

 behavior); G.M. Brod & Co. v. United States Home Corp., 759 F.2d 1526, 1532-33 (11th

 Cir. 1985) (testimony of subcontractor that defendant company breached five contracts

 with him in a year and a half and breached contracts with others was erroneously

 admitted to show company’s habitual breaching of contracts with small businesses);

 Reyes v. Missouri Pac. Railway Co., 589 F.2d 791, 795 (5th Cir. 1979) (four convictions

 for public intoxication in three and one-half years insufficient to prove habit).

        I find that, under Tenth Circuit precedent, five or six instances of responding to

 emergencies over a three-year period, where Defendant Bitterman “usually” or

 “generally” turned on his emergency lights, is not sufficient evidence of habit to be

 admissible to show that the lights were activated prior to the collision. At most,

 Defendant Bitterman had occasion to respond to an emergency once every six months

 during this three-year period and his testimony was merely that he “usually” turned on

 his emergency lights. He does not say whether this was an automatic reaction, and

 provides no explanation of the times when he did not turn on his lights. Defendant

 Bitterman has not offered evidence of the “numerous, consistent occurrences of the act”




                                              20
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 21 of 23




 showing that turning on his lights when responding to an emergency call was a “semi-

 automatic act,” done “reflexively.” See Oldbear, 568 F.3d at 822.

        In sum, Defendant Bitterman’s “usual” response to a handful of emergency calls

 over a three-year period is not enough to establish evidence of a habit under Rule 406,

 especially in light of his failure to identify the nature of the other calls to which he

 responded and did not activate his lights. See Hasan v. AIG Prop. Cas. Co., 935 F.3d

 1092, 1100-01 (10th Cir. 2019) (citing Simplex, 847 F.2d at 1294, for the proposition

 that the “Rule 406 inquiry . . . necessitates some comparison of the number of instances

 in which any such conduct occurs with the number in which no such conduct took

 place”).

        Considering only admissible evidence, the Court is therefore presented with

 (1) the testimony of two eye-witnesses that Defendant Bitterman’s emergency lights

 were off prior to the collision; (2) the conclusion of an expert State Patrol accident

 investigator that the emergency lights were off prior to the collision and a rational

 explanation as to why they were on after the collision; (3) the Internal Affairs

 memorandum of Adams County Sheriff’s Department concluding that the emergency

 lights were off prior to the collision; and (4) the fact that Defendant Bitterman accepted

 without appealing the discipline meted out for having caused the crash.

        By contrast, there is little more than a scintilla of evidence supporting the

 conclusion that the emergency lights were activated prior to the accident. In sum,

 Defendant Bitterman has failed to “set forth specific facts showing that there is a

 genuine issue for trial.” Anderson, 477 U.S. at 256. Viewing the evidentiary record as a

 whole in the light most favorable to Defendant Bitterman, no rational trier of fact could




                                                21
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 22 of 23




 find in his favor on the issue of whether his emergency lights were activated prior to the

 crash.

          For these reasons, I conclude there is no genuine issue of material fact on the

 question of whether Defendant Bitterman violated state law in causing the accident by

 entering the intersection without his emergency lights activated. 2 Partial summary

 judgment is therefore granted in favor of Plaintiffs and against Defendant Bitterman on

 the claim of negligence per se.




 2 At my request, the Parties briefed the issue of the preclusive effect of the conclusions
 of the Internal Affairs investigation and the internal discipline imposed on Defendant
 Bitterman. Issue preclusion bars re-litigation of an issue if: 1) the issue decided is
 identical to an issue actually litigated and necessarily decided in the prior proceeding, 2)
 the party against whom estoppel was sought was a party to the prior proceeding, 3)
 there was a final judgment on the merits in the prior proceeding, and 4) the party
 against whom the doctrine is asserted had a full and fair opportunity to litigate the
 issues in the prior proceeding. Bebo Constr. Co. v. Mattox & O’Brien, P.C., 990 P.2d 78,
 84-85 (Colo. 1999). In Colorado, issue preclusion applies to administrative proceedings
 in which the agency is acting in a quasi-judicial role. A-1 Auto Repair & Detail, Inc. v.
 Bilunas-Hardy, 93 P.3d 598, 601 (Colo. App. 2004). “Quasi-judicial action . . . generally
 involves a determination of the rights, duties, or obligations of specific individuals on the
 basis of the application of presently existing legal standards or policy considerations to
 past or present facts developed at a hearing for the purpose of resolving the particular
 interests in question.” Cherry Hills Resort Dev. Co. v. City of Cherry Hills Village, 757
 P.2d 622, 625, (Colo. 1988). The Parties disagree as to whether the disciplinary
 proceeding against Defendant Bitterman qualifies as the type of administrative
 proceeding that should have preclusive effect. Defendant Bitterman argues that the
 discipline imposed was more ministerial than judicial in nature. Defendant Bitterman
 also argues that he did not have the same incentive to challenge the adverse findings in
 the disciplinary proceeding as he does here, because he was only likely to lose two
 days’ pay through suspension, whereas in this case, he is being sued for hundreds of
 thousands of dollars. Defendant Bitterman also asserts that because his employers at
 the Adams County Sheriff’s Office were the final decision-makers, they were not the
 “neutral and detached” judges that would be necessary to make the disciplinary
 decision preclusive. While there are interesting arguments on both sides on this
 question, ultimately, for reasons outlined above, I am granting summary judgment on a
 basis other than issue preclusion and I do not find it necessary to come to any definitive
 conclusion about the preclusive effect of the disciplinary proceeding by the Adams
 County Sheriff’s Office.


                                              22
Case 1:20-cv-00848-NRN Document 72 Filed 11/17/20 USDC Colorado Page 23 of 23




                                     CONCLUSION

       Plaintiffs’ Partial Motion for Summary Judgment on the question of liability for

 negligence per se is GRANTED.


 Date: November 17, 2020                         By the Court:




                                                 N. Reid Neureiter
                                                 United States Magistrate Judge




                                            23
